Order entered August 20, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-01112-CV

                          EMF SWISS AVENUE, LLC, Appellant

                                              V.

   PEAK’S ADDITION HOME OWNER’S ASSOCIATION, CITY OF DALLAS AND
       BOARD OF ADJUSTMENT FOR THE CITY OF DALLAS, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-02532

                                          ORDER
       Before the Court is appellee Peak’s Addition Home Owner’s Association’s unopposed

motion to align parties for oral argument. We GRANT the motion. The City of Dallas and the

Board of Adjustment for the City of Dallas will be aligned with appellant EMF Swiss Avenue,

LLC for purposes of oral argument. Counsel are expected to divide their time accordingly.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE